Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to use a remote plasma in an ALD reaction chamber and alternately introduce precursors and repeating as noted in Kilpela et al. (6,820,570).  It is also well known to generate a plasma in an ALD process in which a showerhead is used to introduce reactants to the chamber as noted in Soininen et al. (2011/0003087).
It is also well known to use a baffle and a dome in a plasma assisted ALD process as noted in Rasheed et al. (2010/0048028).  It is also well known to use baffles and gas distribution plates in a plasma deposition chamber as noted in Shih et al. (2014/0127911) and in an atomic layer deposition apparatus as noted in Yodovsky et al. (2012/0135609).
With respect to the baffle, it is noted that the use of a blocker plate 334 after a remote plasma generator 326 and before a gas distribution face plate 336 as noted in Janakiraman et al. (2004/0216844).  However, the reference fails to teach the claimed method steps in the claimed apparatus orientation specifically with flowing a baffle gas into a baffle volume interposed between the remote volume and a faceplate and stopping said flow after a first purge.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/26/2021